By Judge Arthur B. Vieregg
This case came before the court upon the petition of Mr. Abukar Yarrow, pursuant to Virginia Code § 19.2-392.2, for expungement of police and court records related to his prosecution for the felony of aggravated sexual battery. See Fairfax Circuit Court Criminal No. 92536. At a hearing held on August 4, 1998, the Commonwealth’s Attorney did not oppose the expungement. The petitioner’s counsel argued that the existence of police and court records might be an impediment to Mr. Yarrow’s attempts to seek employment.
Virginia Code § 19.2-392.2 authorizes a circuit court to expunge a felony record only where it is shown that the continued existence of such records will constitute “a manifest injustice.” See generally Brown v. Commonwealth, 8 Va. App. 126, 132 (1989) (stating that “manifest injustice results when a person is sentenced for a crime other than for that which he was convicted.”); Duck v. Commonwealth, 8 Va. App. 567, 571 (1989) (holding that denial of due process is a manifest injustice). In this case, a review of the file suggests that the case involved a complaint by a hospitalized minor that she was inappropriately touched by Mr. Yarrow, a hospital employee. Furthermore, a true bill had been returned by a grand jury, and, more significantly, the facts were sufficient for the case to go to the jury for deliberation. Although the Commonwealth was unable to convince a jury of the defendant’s guilt beyond a reasonable doubt, and he was found not guilty, under these circumstances, the petitioner has not satisfied the high standards of manifest injustice necessary for expungement in the case of a felony. The petition is accordingly denied.